FARIS, Circuit Judge.
This is a joint appeal by Herb Ford, Inc., a bankrupt, and the directors of the corporation, who sue as trustees under a Missouri statute (Rev.St.1929, § 699, Mo. St.Ann. § 699, p. 906), so permitting'in a proper case. The case, except for the above lack of identity as to parties plaintiff, and the joinder as a defendant of one Brown, the agent of defendant Ford Motor Company, who made the alleged agreement relied on, involves precisely the facts, pleadings, and vicissitudes of procedure set out and discussed, in the case of Albert Tamm, Trustee of Estate of Herb Ford, Inc., a Bankrupt, Appellant v. Ford Motor Company, Appellee (C.C.A.) 80 F.(2d) 723, this day decided. Doubtful it is plain, touching in whom title to the chose in action vested on bankruptcy, *731counsel ex abundanti cautelae, deemed it wise to begin and maintain two suits on precisely identical facts.
Because on bankruptcy the title to the chose in action did not pass to the appellants herein, but to the trustee in bankruptcy, and for the other reasons set out in the companion case above styled, this case should be affirmed with costs, which accordingly is ordered.